                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHN R. PITTS, Jr., M-13166,                         )
                                                     )
               Plaintiff,                            )
                                                     )
vs.                                                  )
                                                     )   Case No. 18−cv–01781−SMY
JACQUELINE LASHBROOK,                                )
WEXFORD HEALTH SOURCES, INC.,                        )
DR. SIDDIQUI,                                        )
DR. CALDWELL,                                        )
and NURSE REEVA,                                     )
                                                     )
               Defendants.                           )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff John Pitts, Jr. brings this action pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights at Menard Correctional Center (“Menard”). (Doc. 1).

Specifically, Plaintiff claims that he has been denied adequate medical care for rectal pain and

hemorrhoids at Menard. (Doc. 1, pp. 6-9). He seeks monetary damages and “immediate”

injunctive relief against the defendants. (Doc. 1, p. 11).

       This case is before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner Complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                 1
                                                   The Complaint

           Plaintiff makes the following allegations in the Complaint: During his incarceration at

Menard in January 2018, Plaintiff began suffering from rectal pain and a bloody stool. (Doc. 1,

pp. 6-9; Doc. 1-1, p. 1). He was treated for hemorrhoids. Id. A nurse1 provided him with stool

softeners, fiber supplements, and hemorrhoid cream in January and February 2018. (Doc. 1, p.

6). When his pain persisted into March 2018, Plaintiff was referred to a prison physician, Doctor

Caldwell, who explained that the hemorrhoids should have healed. Id. In early April 2018,

Doctor Siddiqui gave Plaintiff hydrocortisone cream, but said that nothing more could be done.

Id. Plaintiff underwent a blood test, a rectal exam, and abdominal x-rays that were all normal.

(Doc. 1, pp. 6-7). His condition was deemed “stable,” and no further tests were ordered. Id.

           Even so, Plaintiff’s rectal pain continued. (Doc. 1, pp. 6-9). In June and July 2018, he

reported a family history of cancer and requested screening for colorectal cancer. Id. Doctor

Siddiqui told Plaintiff that Wexford routinely denied such requests, but agreed to seek

authorization anyway. (Id.; Doc. 1-1, p. 43).2

           In July and August 2018, Plaintiff submitted approximately 10 requests for treatment of

rectal pain. (Doc. 1, p. 8). Nurse Reeva would not treat him because Plaintiff refused to pay the

$5.00 copayment for medical services. (Doc. 1-1, pp. 14, 17). Warden Lashbrook denied

Plaintiff’s related grievances, which detailed a history of ineffective treatment by Menard’s

medical staff. (Doc. 1, p. 6; Doc. 1-1, pp. 37, 39, 48-49). Plaintiff filed this lawsuit to obtain




1
    Plaintiff does not identify this nurse in the Complaint.
2
    Plaintiff does not indicate whether Wexford ever responded to this request.

                                                            2
monetary damages and injunctive relief, including an immediate referral to a specialist, cancer

screening, and a prison transfer.3 (Doc. 1, pp. 7, 11).

                                                 Discussion

        In accordance with the objectives of Federal Rules of Civil Procedure 8(e) and 10(b), the

Court deems it appropriate to designate and organize the claims in Plaintiff’s pro se Complaint,

as follows:

        Count 1:         Eighth Amendment deliberate indifference to medical needs claim
                         against Defendants for denying Plaintiff adequate medical
                         treatment for his rectal pain and hemorrhoids at Menard.

Any claim not identified above but encompassed by the allegations shall be considered

dismissed without prejudice for failure to satisfy the Twombly pleading standard.

        To state an Eighth Amendment claim based on the denial of medical care, a plaintiff must

show that (1) he suffered from a sufficiently serious medical condition (an objective standard),

and (2) state officials responded to it with deliberate indifference (a subjective standard). See

Estelle v. Gamble, 429 U.S. 97 (1976); Sherrod v. Lingle, 223 F.3d 605 (7th Cir. 2000). The

medical conditions described in Plaintiff’s Complaint – hemorrhoids, rectal bleeding, and pain –

are sufficiently serious in combination to support a claim at screening. See, e.g., Wheeler, 689

F.3d 680 (refusal to effectively treat painful golf ball-size hemorrhoids stated Eighth

Amendment claim). The allegations also suggest that Doctor Caldwell, Doctor Siddiqui, and

Nurse Reeva exhibited deliberate indifference to Plaintiff’s serious medical needs when they

persisted in a course of treatment that they knew was ineffective or refused to treat Plaintiff

altogether. Warden Lashbrook’s blanket denial of Plaintiff’s grievances detailing a pattern of

alleged ineffective treatment and persistent pain also supports a claim. (Doc. 1-1, pp. 37, 39, 48-


3
  He specifically seeks a transfer to a single person cell at Stateville Correctional Center, in order to avoid
retaliation by Menard officials for filing this suit. Id. Plaintiff complains of no retaliation to date.

                                                      3
49). Therefore, Count 1 survives screening against Doctor Caldwell, Doctor Siddiqui, Nurse

Reeva, and Warden Lashbrook.

       However, Plaintiff’s claim will be dismissed against Wexford, the private medical

corporation that provides medical staff and health services at Menard. That is because there is

no respondeat superior liability under § 1983. Shields v. Illinois Dept. of Corrections, 746 F.3d

782, 795-96 (7th Cir. 2014). Rather, in order to recover against Wexford, Plaintiff must establish

that his injury was caused by a policy, custom, or practice of deliberate indifference by Wexford.

Id. at 796 (citation omitted). The only relevant reference in the Complaint is Wexford’s alleged

policy of denying requests for cancer screening. However, Plaintiff does not allege that Wexford

actually denied his screening request or that this denial caused a deprivation of his constitutional

rights. Accordingly, Count 1 will be dismissed without prejudice against this defendant.

                                           Interim Relief

       Plaintiff includes a request for “immediate” relief in his Complaint. (Doc. 1, p. 11). He

seeks a referral to a hemorrhoid specialist, screening for colorectal cancer, and a prison transfer

(Id.), but does not explicitly request a temporary restraining order (“TRO”) or a preliminary

injunction. (Docs. 1, 1-1). Plaintiff also does not mention Rule 65(a) or (b) of the Federal Rules

of Civil Procedure, which governs both. Id. Moreover, Plaintiff has not demonstrated that he is

entitled to immediate relief or that he will suffer irreparable harm without it.

       Plaintiff does not describe his current symptoms or any relief he has requested and been

denied since early August 2018. (Docs. 1, 1-1). Plaintiff also requests a prison transfer because

he anticipates retaliation by Menard’s staff for filing this action, but he points to no retaliatory

action taken against him to date. Without this information and detail, the Court cannot determine




                                                  4
whether a TRO or preliminary injunction is being requested or is warranted. Plaintiff’s request

for “immediate” relief is therefore denied.

         If Plaintiff is in fact seeking interim relief under Rule 65(a) or (b), he must file a separate

Motion for TRO and/or Preliminary Injunction, along with an affidavit that sets forth the exact

relief he seeks, the reasons it is necessary, and the facts that support his request. He may file the

motion at any time during the pendency of this action.

                                          Pending Motions

1.       Motion for Leave to Proceed in forma pauperis (Doc. 2)

         Plaintiff’s IFP Motion will be addressed in a separate order.

2.       Motion for Recruitment of Counsel (Doc. 3)

         Plaintiff’s Motion for Recruitment of Counsel is DENIED without prejudice. There is no

constitutional or statutory right to counsel in federal civil cases. Romanelli v. Suliene, 615 F.3d

847, 851 (7th Cir. 2010). A district court faced with a request for counsel must ask two

questions: (1) has the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so; and if so, (2) given the difficulty of the case, does the

plaintiff appear competent to litigate it himself? Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir.

2007).

         Plaintiff has not made reasonable attempts to find counsel on his own. He allegedly

wrote to two law firms. Of these, one has not yet responded, and the other requested additional

information. Plaintiff is still waiting to hear back from both. Further, he appears capable of

litigating this matter pro se. Plaintiff has “some college” education and cites no impediments to

self-representation other than limited opportunities to visit the law library. He demonstrates an

ability to prepare and file coherent pleadings in this straightforward case involving a single claim



                                                   5
against Menard officials. Although the motion is being denied at this time, Plaintiff may renew

his request for counsel if it becomes necessary after attempting to locate counsel on his own.

                                           Disposition

       IT IS HEREBY ORDERED that COUNT 1 survives screening and is subject to further

review against the following individuals: Defendant DOCTOR SIDDIQUI, DOCTOR

CALDWELL, NURSE REEVA, and JACQUELINE LASHBROOK. However, COUNT 1

is DISMISSED without prejudice against Defendant WEXFORD HEALTH SOURCES, INC.

for failure to state a claim upon which relief may be granted.

       IT IS FURTHER ORDERED that Defendant JACQUELINE LASHBROOK shall

remain named as a defendant in her official capacity, as well as her individual capacity, based on

Plaintiff’s request for injunctive relief. Gonzalez v. Feinerman, 663 F.3d 311 (7th Cir. 2011).

       As to COUNT 1, the Clerk of Court will prepare for Defendants DOCTOR

CALDWELL,          DOCTOR        SIDDIQUI,        NURSE          REEVA,    and    JACQUELINE

LASHBROOK: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint, and this Memorandum and Order to each Defendant’s place of

employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court will

require that Defendant to pay the full costs of formal service, to the extent authorized by the

Federal Rules of Civil Procedure.

       With respect to a Defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with the Defendant’s current work address, or, if



                                                 6
not known, the Defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to United States Magistrate

Judge Reona J. Daly for further pre-trial proceedings.           Further, pursuant to Local Rule

72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to a referral, this entire matter shall be

REFERRED to United States Magistrate Judge Daly for disposition,

       Plaintiff is ADVISED that if judgment is rendered against him, and the judgment

includes the payment of costs under § 1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted.

See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is further ADVISED that at the time application was made for leave to proceed

without being required to prepay fees and costs or give security for the same, the applicant and

his or her attorney were deemed to have entered into a stipulation that the recovery, if any,

secured in the action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid

costs taxed against plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than

7 days after a transfer or other change in address occurs. Failure to comply with this order will



                                                  7
cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 4, 2018
                                                      _s/STACI M. YANDLE______
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                8
